 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CA 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CA 258258
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8955
 6          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 7
     Attorneys for Defendant
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                            FRESNO DIVISION
12
13
     EENA SAESEE,                                     )   CIVIL NO. 1:18-cv-01417-SKO
14                                                    )
          Plaintiff,                                  )   STIPULATION TO VOLUNTARY
15                                                    )   REMAND PURSUANT TO SENTENCE
          v.
                                                      )   FOUR OF 42 U.S.C. § 405(g) AND TO
16   ANDREW SAUL,                                     )   ENTRY OF JUDGMENT; ORDER
     Commissioner of Social Security,                 )
17                                                    )
          Defendant.                                      (Doc. 14)
                                                      )
18                                                    )
                                                      )
19
20
21          IT IS STIPULATED by and between Plaintiff (“Plaintiff”) and Defendant Andrew Saul,

22   Commissioner of Social Security (“Defendant”), through their undersigned counsel of record,

23   that the above-entitled action shall be remanded to the Commissioner of Social Security for
24   further administrative proceedings.
25          Upon remand, the Office of Hearing Operations will remand the case to an
26   Administrative Law Judge (ALJ) for a new decision, and instruct the ALJ to reconsider
27   Plaintiff’s residual functional capacity, particularly her manipulative limitations; seek
28   supplemental vocational expert evidence to determine whether there are a significant number of

                                     STIPULATION TO REMAND; ORDER
 1   jobs in the national economy that Plaintiff can perform; give Plaintiff an opportunity for a
 2   hearing; and issue a new decision for the period prior to April 12, 2017. This stipulation
 3   constitutes a remand under the fourth sentence of Section 205(g) of the Social Security Act, 42
 4
     U.S.C. 405(g).
 5
              Respectfully submitted this 15th day of July 2019.
 6
 7                                                 /s/ Marc V. Kalagian*
                                                   MARC V. KALAGIAN
 8                                                 Attorney for Plaintiff
                                                   *Authorized by email on July 11, 2019
 9
10                                                 MCGREGOR W. SCOTT
                                                   United States Attorney
11                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
12
                                                   Social Security Administration
13
                                             By:   /s/ Ellinor R. Coder
14                                                 ELLINOR R. CODER
15                                                 Special Assistant United States Attorney

16                                                 Attorneys for Defendant
17
18                                                 ORDER
              Based upon the parties’ above Stipulation to Voluntary Remand Pursuant to Sentence Four
19
     of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”) (Doc. 14), and for cause
20
     shown,
21
              IT IS HEREBY ORDERED that the above-captioned action is REMANDED to the
22
     Commissioner of Social Security for further proceedings consistent with the terms of the
23
     Stipulation to Remand.
24
              The Clerk of the Court is hereby DIRECTED to: (1) enter judgment in favor of Plaintiff
25
     Eena Saesee and against Defendant Andrew Saul, Commissioner of Social Security; and (2)
26
     administratively close this file.
27
28
     IT IS SO ORDERED.

                                         STIPULATION TO REMAND; ORDER
 1
 2
     Dated:   July 17, 2019                          /s/   Sheila K. Oberto   .
                                            UNITED STATES MAGISTRATE JUDGE
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                              STIPULATION TO REMAND; ORDER
